

THESTREET.COM, INC.
AGREEMENT FOR GRANT
OF
RESTRICTED STOCK UNITS
UNDER
2007 PERFORMANCE INCENTIVE PLAN
 
July 14, 2009
 
Gregory E. Barton
c/o TheStreet.com, Inc.
14 Wall Street
15th Floor
New York, NY 10005
  
Dear Greg:
 
      This letter (the “Letter”) sets forth the terms and conditions of the
grant of Restricted Stock Units (“RSUs”) hereby awarded to you by TheStreet.com,
Inc. (the “Company”), in accordance with the provisions of the Company's 2007
Performance Incentive Plan (the “Plan”).
 
      This award is subject to the terms and conditions set forth in the Plan,
any rules and regulations adopted by the Board of Directors of the Company or
the committee of the Board which administers the Plan (the “Committee”) that are
not inconsistent with the provisions of this Letter. Any term used in this
Letter and not defined herein shall have the meaning set forth in the Plan.
 
      1.     Grant of RSUs
 
              You have been granted 175,000 RSUs. Each RSU represents the right
to receive one share of the Company’s Common Stock (“Common Stock”) on the
applicable vesting date for such RSU. No RSU may be sold, transferred, assigned,
pledged or otherwise encumbered by you; provided that the foregoing shall not
affect your right to name a beneficiary under Section 13 of the Plan. Until such
time as stock certificates for the shares of Common Stock represented by the
RSUs have been delivered to you in accordance with Section 4 below, you shall
have none of the rights of a stockholder with respect to the Common Stock.
 
              However, this grant includes the grant of dividend equivalents
with respect to your RSUs. The Company will maintain a bookkeeping account to
which it will credit, whenever dividends (other than stock dividends for which
an adjustment is made to the number of shares of Common Stock subject to the
RSUs pursuant to Section 4.4 of the Plan in the same percentage as paid on
outstanding Common Stock) or distributions are paid on the Common Stock, an
amount equal to the amount of such dividend or distribution paid on a share of
Common Stock for each of your then-outstanding RSUs covered by this Letter. The
accumulated dividend equivalents will vest on the applicable vesting date for
the RSU with respect to which such dividend equivalents were credited, and will
be paid in cash (or, if the dividend or distribution is paid in kind, in the
same kind) at the time a stock certificate evidencing the shares represented by
such vested RSU is delivered to you.

 
1

--------------------------------------------------------------------------------

 

     2.      Vesting of RSUs
 
              Your RSUs will become vested (and paid in accordance with Section
4 below) with respect to the following number(s) of shares of Common Stock on
the following date(s) as set forth below, provided that you are in the Service
(as defined below) of the Company or one of its subsidiaries on such date and
the RSUs have not been forfeited in accordance with Sections 3 and 6:
 
Anniversary of Grant
 
Date  
 
Number of Shares of Common Stock
 
1st Anniversary
 
July 14, 2010
    17,500  
2nd Anniversary
 
July 14, 2011
    17,500  
3rd Anniversary
 
July 14, 2012
    17,500  
4th Anniversary
 
July 14, 2013
    17,500  
5th Anniversary
 
July 14, 2014
    105,000  



For purposes hereof, you shall be considered to be in the "Service" of the
Company or one of its subsidiaries if you are an employee of the Company (or one
if its subsidiaries, as applicable) on the applicable vesting date. Except as
provided in Sections 3 and 6 below, if your Service terminates for any reason,
the RSUs granted to you which have not vested shall be forfeited upon such
termination of Service.
 
     3.      Termination of Service; Change of Control
 
 
a.
Upon a Change of Control

 
In the event of the consummation of a Change of Control, all of the unvested
RSUs held by you shall become fully vested and be paid in accordance with
Section 4 below.
 
 
b.
Upon an Involuntary Termination without Cause

 
In the event your employment with the Company or one of its subsidiaries is
terminated without Cause (as defined below) by the Company or one of its
subsidiaries, the following number of the unvested RSUs held by you shall become
fully vested and be paid in accordance with Section 4 below:  (i) 87,500 RSUs;
plus (ii) the number of RSUs represented by the product of (a) 87,500 multiplied
by (b) a fraction, the numerator of which is the lesser of (I) 730 and (II) the
number of calendar days from and including June 5, 2010, to and including the
effective date of the termination of your employment pursuant to this Section
3(b), and the denominator of which is 730 (for avoidance of doubt, if the
termination of your employment pursuant to this Section 3(b) occurs prior to
June 5, 2010, this fraction shall be zero); less (iii) the number of RSUs that
had vested prior to the effective date of the termination of your employment
pursuant to this Section 3(b).

 
2

--------------------------------------------------------------------------------

 
 
You or your legal representatives shall deliver to the Company a written
release, substantially in the form attached hereto as Exhibit A, and the time
for revocation of such release shall have expired, no later than thirty (30)
days following termination of your employment pursuant to this Section 3(b);
provided, however, that such release shall be conditioned on the receipt from
the Company of a release of you, provided that such release from the Company
shall not be such a condition and shall be null and void and of no force or
effect in the event of any act or omission by you that constitutes Cause or that
could be a crime of any kind.  If you fail to deliver such release as provided
in the preceding sentence, then notwithstanding the foregoing, any RSUs granted
pursuant to this Letter that were unvested at the effective date of the
termination of your employment pursuant to this Section 3(b), shall be forfeited
without payment.
 
For purposes of this Letter, “Cause” shall be determined by the Committee in the
exercise of its good faith judgment, in accordance with the following
guidelines: (i) your willful misconduct or gross negligence in the performance
of your obligations, duties and responsibilities as Executive Vice President,
Business and Legal Affairs, General Counsel and Secretary (including those as an
employee of the Company set forth in the Company’s Code of Business Conduct and
Ethics dated June 1, 2006, as same may be amended from time to time provided
such amendment affects all executive officers), (ii) your dishonesty or
misappropriation, in either case that is willful and material, relating to the
Company or any of its funds, properties, or other assets, (iii) your inexcusable
repeated or prolonged absence from work (other than as a result of, or in
connection with, a Disability), (iv) any unauthorized disclosure by you of
Confidential Information or proprietary information of the Company in violation
of Section 7(d) which is reasonably likely to result in material harm to the
Company, (v) your conviction of a felony (including entry of a guilty or nolo
contender plea) involving fraud, dishonesty, or moral turpitude, (vi) a
violation of federal or state securities laws, or (vii) the failure by you to
attempt to perform faithfully your duties and responsibilities as Executive Vice
President, Business and Legal Affairs, General Counsel and Secretary, or other
material breach by you of this Letter, provided any such failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) is not cured, to the
extent cure is possible, by you within thirty (30) days after written notice
thereof from the Company to you; provided, however, that no failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) shall constitute
Cause unless (x) the Company first gives you written notice of its intention to
terminate your employment for Cause and the grounds of such termination no fewer
than ten (10) days prior to the date of termination; and (y) you are provided an
opportunity to appear before the Board, with or without legal representation at
your election to present arguments on your own behalf and (z) if you elect to so
appear, such failure or breach is not cured, to the extent cure is possible,
within thirty (30) days after written notice from the Company to you that,
following such appearance, the Board has determined in good faith that Cause
exists and has not, following the initial notice from the Company, been cured;
provided further, however, that notwithstanding anything to the contrary in this
Letter and subject to the other terms of this proviso, the Company may take any
and all actions, including without limitation suspension (but not without pay),
it deems appropriate with respect to you and your duties at the Company pending
such appearance and subsequent to such appearance during which such failure or
breach has not been cured. No act or failure to act on your part will be
considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interests of the Company.

 
3

--------------------------------------------------------------------------------

 
 
It shall not be a violation of your employment with the Company, this Letter or
any agreement to which you are, or may become, a party with the Company for you
to, and you may continue to, serve as a trustee of WisdomTree Trust, provided
that such service does not materially interfere with your ability to perform
your duties to the Company (including without limitation your duty to serve as
Corporate Secretary of the Company).
 
 
c.
Upon a Voluntary Termination with Good Reason

 
In the event you terminate your employment with the Company or one of its
subsidiaries for Good Reason (as defined below), the following number of the
unvested RSUs held by you shall become vested and be paid in accordance with
Section 4 below:  (i) 87,500 RSUs; plus (ii) the number of RSUs represented by
the product of (a) 87,500 multiplied by (b) a fraction, the numerator of which
is the lesser of (I) 730 and (II) the number of calendar days from and including
June 5, 2010, to and including the effective date of the termination of your
employment pursuant to this Section 3(c), and the denominator of which is 730
(for avoidance of doubt, if the termination of your employment pursuant to this
Section 3(c) occurs prior to June 5, 2010, this fraction shall be zero); less
(iii) the number of RSUs that had vested prior to the effective date of the
termination of your employment pursuant to this Section 3(c).
 
 
4

--------------------------------------------------------------------------------

 
 
You or your legal representatives shall deliver to the Company a written
release, substantially in the form attached hereto as Exhibit A, and the time
for revocation of such release shall have expired, no later than thirty (30)
days following termination of your employment pursuant to this Section 3(c);
provided, however, that such release shall be conditioned on the receipt from
the Company of a release of you, provided that such release from the Company
shall not be such a condition and shall be null and void and of no force or
effect in the event of any act or omission by you that constitutes Cause or that
could be a crime of any kind.  If you fail to deliver such release as provided
in the preceding sentence, then notwithstanding the foregoing, any RSUs granted
pursuant to this Letter that were unvested at the effective date of the
termination of your employment pursuant to this Section 3(c), shall be forfeited
without payment.
 
For purposes of this Letter, “Good Reason” shall have the meaning ascribed to
such term in Treasury Regulation Section 1.409A-1(n)(2)(ii), as determined in
good faith by the Committee.
 
 
d.
Upon Death or Disability

 
In the event your employment with the Company or one of its subsidiaries is
terminated by reason of your death or Disability (as defined below), a portion
or all of the unvested RSUs held by you shall become vested as provided below in
this Section 3(d) and be paid in accordance with Section 4 below. The portion of
the unvested RSUs that will vest shall be determined by (i) multiplying the full
number of RSUs covered by this Letter by a fraction, the numerator of which
shall be the number of months you were employed by the Company or one of its
subsidiaries after the date of this Letter (up to a maximum of twenty-four
months), and the denominator of which shall be twenty-four, and then (ii)
subtracting from the resulting sum the number of RSUs which had previously
vested. As an example, and for the avoidance of doubt, if a death or Disability
happens one year after the date of this Letter, the net number of RSUs that
would vest under this provision would equal (175,000 x 12/24) – 17,500 (the RSUs
that vested according to their normal annual vesting schedule) = 70,000.

 
5

--------------------------------------------------------------------------------

 
 
For purposes of this Letter, “Disability” shall mean physical or mental
incapacity of a nature which prevents you, in the good faith judgment of the
Committee, from performing your duties and responsibilities as Executive Vice
President, Business and Legal Affairs, General Counsel and Secretary for a
period of 90 consecutive days or 150 days during any year, with each year under
this Letter commencing on each anniversary of the date hereof.
 
     4.      Delivery of Common Stock
 
              Upon the vesting of your RSUs pursuant to Sections 2 or 3 above, a
certificate for the shares of Common Stock represented by your vested RSUs shall
be registered in your name and delivered to you as soon as practicable, but no
later than thirty (30) days, after each of the vesting dates set forth in
Sections 2 and 3. Common Stock delivered upon the vesting of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture, and will entitle the holder to all rights of a
stockholder of the Company.
 
The Company will use reasonable commercial efforts to cause its Registration
Statement on Form S-8 (or successor form) filed with the Securities and Exchange
Commission covering shares subject to the Plan to remain effective and current
until such times as all of your RSUs are either delivered hereunder or forfeited
under Section 6 and, until three months after you cease being an “affiliate” of
the Company, to maintain a resale prospectus thereunder (or otherwise register
under the Securities Act of 1933, as amended) the Common Stock underlying your
RSUs.
 
     5.      Income Tax Withholding
 
              You will be required to pay, pursuant to such arrangements as the
Company may establish from time to time, any applicable federal, state and local
withholding tax liability at the time that the value of the RSUs and/or related
dividend equivalents becomes includable in your income. In this regard, you will
have the right to elect to have the minimum amount of any required tax
withholding with respect to the vesting of RSUs satisfied by having the Company
withhold a number of shares of Common Stock otherwise deliverable to you in
connection with the vested RSUs having a Fair Market Value equal to such
withholding tax liability.
 
For purposes of this Letter, “Fair Market Value” of a share of Common Stock on
any date shall be (i) if the principal market for the Common Stock is a national
securities exchange, the closing sales price per share of the Common Stock on
such day as reported by such exchange or on a consolidated tape reflecting
transactions on such exchange, or (ii) if the principal market for the Common
Stock is not a national securities exchange, the closing average of the highest
bid and lowest asked prices per share of Common Stock on such day as reported by
the market upon which the Common Stock is quoted, or an independent dealer in
the Common Stock, as determined by the Company in good faith; provided, however,
that if clauses (i) and (ii) are all inapplicable, or if no trades have been
made and no quotes are available for such day, the Fair Market Value of the
Common Stock shall be determined by the Committee in good faith by any method
consistent with applicable regulations adopted by the United States Treasury
Department relating to stock options or stock valuation.

 
6

--------------------------------------------------------------------------------

 

     6.      Forfeiture Events and Claw-Back
 
Notwithstanding anything else in this Letter, all RSUs that have not been paid
to you by delivery  (in the case of your voluntary termination without Good
Reason, that have not been vested rather than have not been delivered) of the
underlying shares of Common Stock as required by Section 4 prior to the fifth
anniversary of the date of grant of these RSUs shall be forfeited without
payment (regardless of the vested status of the RSUs) if any one of the
following occurs prior to delivery as required by Section 4 (vesting, in the
case of your voluntary termination without Good Reason) of the shares of Common
Stock underlying the RSUs: (i) the Company involuntarily terminates your
employment as Executive Vice President, Business and Legal Affairs, General
Counsel and Secretary for Cause; (ii) you voluntarily terminate your employment
as Executive Vice President, Business and Legal Affairs, General Counsel and
Secretary without Good Reason prior to the fifth anniversary of your start date
(which start date was June 4, 2009); (iii) you engage in Competitive Activity
(as defined below) with the Company or any of its subsidiaries during your
employment by the Company or any of its subsidiaries or within two years after
your service as Executive Vice President, Business and Legal Affairs, General
Counsel and Secretary; or (iv) you breach any of the Restrictive Covenants set
out in Section 7 within two (2) years after your cessation of employment with
the Company or any subsidiary. The Company reserves the right (as provided
below) to claw-back shares of Common Stock delivered under this Letter if you
engage in Competitive Activity or violate any of the Restrictive Covenants
within two years after the delivery (vesting in the case of your voluntary
termination without Good Reason) of such shares of Common Stock. If the
Committee determines, in its good faith discretion, that all or some portion of
the shares of Common Stock delivered to you will be clawed-back, then you shall
be required to repay to the Company an equal number of shares of Common Stock to
that so delivered to you or, at your option, cash equal to the Fair Market Value
at the date of delivery to you of such shares of Common Stock or a combination
of shares of Common Stock having a Fair Market Value on the date of repayment
equal to the Fair Market Value of such shares at the date of delivery thereof to
you and such cash, in each case reduced by the amount of taxes paid by you with
respect to the vesting, delivery and sale of such shares. In addition to any
other remedy available to the Company under applicable law, the Company shall
have the right to offset any other amounts payable to you by the amount of any
required repayment by you which has not been repaid.
 
For purposes of this Letter, “Competitive Activity” means your service as a
director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or you permit your name to be used in connection with the activities
of, any other business or organization anywhere in the United States, or in any
other geographic area in which the Company or any of its subsidiaries operates
or with respect to which the Company provides financial news and commentary
coverage (or from which such other business or organization provides financial
news and commentary coverage of the United States), which engages in a business
that competes with any business in which the Company or any subsidiary is
engaged (a “Competing Business”; provided, however, that, notwithstanding the
foregoing, it shall not be a Competitive Activity for you to (i) become the
registered or beneficial owner of up to three percent (3%) of any class of
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that you do not otherwise participate
in the business of such corporation or (ii) work in a non-competitive business
of a company which is carrying on a Competing Business, the revenues of which
represent less than twenty percent (20%) of the consolidated revenues of that
company, or, as a result thereof, owning compensatory equity in that company).

 
7

--------------------------------------------------------------------------------

 

     7.      Restrictive Covenants
 
 
a.
Non-Solicitation of Employees

 
You agree that, during your employment by the Company or any subsidiary and
through the end of two years after your cessation of employment with the Company
or any subsidiary, you will not solicit for employment or hire, in any business
enterprise or activity, any employee of the Company or any subsidiary who was
employed by the Company or a subsidiary during your period of employment by the
Company or a subsidiary provided that (a) the foregoing shall not be violated by
any general advertising not targeted at Company or subsidiary employees nor by
you serving as a reference upon request, and (b) you may solicit and hire former
employees of the Company or its subsidiaries who had ceased being such employees
for a period of at least six months prior to any such solicitation or hiring.
 
 
b.
Non-Solicit of Clients and Vendors

 
You agree that, during your employment by the Company or any subsidiary and
through the end of two years after your cessation of employment with the Company
or any subsidiary, you will not solicit, in any business enterprise or activity,
any client, customer, third-party service provider, or vendor of the Company or
any subsidiary who was such during your period of employment by the Company or a
subsidiary to (i) cease being a client, customer, third-party provider or vendor
of the Company or any subsidiary or (ii) become a client, customer, third-party
provider or vendor of a Competing Business unless (without you having solicited
such person to cease such relationship) such person or entity ceased being a
client, customer, third-party provider or vendor of the Company or any
subsidiary for a period of at least six months prior to such solicitation.
 
 
c.
Non-Disparagement

 
During your employment by the Company or any subsidiary and indefinitely
thereafter, neither party shall make any statements, written or oral, to any
third party which disparage, criticize, discredit or otherwise operate to the
detriment of you or the Company, its present or former officers, shareholders,
directors and employees and their respective business reputation and/or
goodwill, provided, however, that nothing in this Section 7(c) shall prohibit
either party from (i) making any truthful statements or disclosures required by
applicable law regulation or (ii) taking any action to enforce its rights under
this Letter or any other agreement in effect between the parties.

 
8

--------------------------------------------------------------------------------

 

 
d.
Confidentiality

 
 
1)
During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall keep secret and retain in strictest confidence, any and
all Confidential Information relating to the Company, except where your
disclosure or use of such Confidential Information is in furtherance of the
performance by you of your duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Letter, “Confidential Information” shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company’s current business or future business contemplated during your
employment, products, services and development, or information received from
others that the Company is obligated to treat as confidential or proprietary
(provided that such confidential information shall not include any information
that (a) has become generally available to the public or is generally known in
the relevant trade or industry other than as a result of an improper disclosure
by you, or (b) was available to or became known to you prior to the disclosure
of such information on a non-confidential basis without breach of any duty of
confidentiality to the Company), and you shall not disclose such confidential
information to any Person (as defined below) other than the Company, except with
the prior written consent of the Company, as may be required by law or court or
administrative order (in which event you shall so notify the Company as promptly
as practicable), or in performance of your duties on behalf of the Company.
Further, this Section 7(d) shall not prevent you from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Letter or other agreement between the parties, provided such
disclosure is necessary for you to assert any claim or defense in such
proceeding.

 
 
For purposes of this Letter, “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

 
 
9

--------------------------------------------------------------------------------

 
 
 
2)
Upon your termination of employment for any reason, you shall return to the
Company all copies, reproductions and summaries of Confidential Information in
your possession and use reasonable efforts to erase the same from all media in
your possession, and, if the Company so requests, shall certify in writing that
you have done so, except that you may retain such copies, reproductions and
summaries during any period of litigation, arbitration or mediation referred to
in Section 7(d)(1). All Confidential Information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, you shall be entitled to retain
copies of (i) information showing your compensation or relating to reimbursement
of expenses, (ii) information that is required for the preparation of your
personal income tax return, (iii) documents provided to you in your capacity as
a participant in any employee benefit plan, policy or program of the Company and
(iv) this Letter and any other agreement by and between you and the Company with
regard to your employment or termination thereof.

 
 
3)
All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by you during
your employment, and all business opportunities presented to you during your
employment, shall be owned by and belong exclusively to the Company, provided
that they reasonably relate to any of the business of the Company on the date of
such creation, development, obtaining or conception, and you shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Letter, (x) the term “Intellectual Property”
means and includes any and all trademarks, trade names, service marks, service
names, patents, copyrights, and applications therefor, and (y) the term
“Technology” means and includes any and all trade secrets, proprietary
information, invention, discoveries, know-how, formulae, processes and
procedures.

 
The parties acknowledge that the restrictions contained in this Section 7 are a
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions could cause substantial injury to the
Company and that the Company would not have entered into this Letter, without
receiving the additional consideration offered by you in binding yourself to any
of these restrictions. In the event of a breach or threatened breach by you of
any of these restrictions, the Company shall be entitled to apply to any court
of competent jurisdiction for an injunction restraining you from such breach or
threatened breach; provided, however, that the right to apply for an injunction
shall not be construed as prohibiting the Company from pursuing any other
available remedies for such breach or threatened breach.
 

 
10

--------------------------------------------------------------------------------

 

     8.      No Guarantee of Continuation of Service
 
              This grant of RSUs does not constitute an assurance of continued
Service for any period or in any way interfere with the Company’s right to
terminate your Service.
 
     9.      Administration
 
              The Committee has the sole power to exercise its good faith
judgment to interpret the Plan and this Letter and to act upon all matters
relating this grant to the extent provided in the Plan and not inconsistent with
the terms of this Letter. Any decision, determination, interpretation, or other
action taken pursuant to the provisions of the Plan and this Letter by the
Committee shall be final, binding, and conclusive.
 
     10.      Section 409A
 
             Notwithstanding any provision of the Plan or this grant to the
contrary, if you are a “specified employee” as determined by the Board of
Directors or the Committee, in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended or any regulations or Treasury guidance
promulgated thereunder (“Section 409A”), you shall not be entitled to any
payments of amounts which constitute deferred compensation within the meaning of
Section 409A upon a termination of your employment until the earlier of (i) the
date which is six months after your termination of employment for any reason
other than death (except that during such six (6) month period you may receive
total payments from the Company that do not exceed the amount specified in
Treas. Reg. Section 1.409A-1(b)(9) or that constitute a short-term deferral
within the meaning of Section 409A), or (ii) the date of your death.
 
             Notwithstanding any provision of the Plan or this grant to the
contrary, to the extent any compensation or award which constitutes deferred
compensation within the meaning of Section 409A shall vest upon the occurrence
of a Change of Control and such Change of Control does not constitute a “change
in the ownership or effective control” or a “change in the ownership or a
substantial portion of the assets” of the Corporation within the meaning of
Section 409A, then notwithstanding such vesting, payment will be made to you on
the earliest of (i) your “separation from service” with the Company (determined
in accordance with Section 409A) or, if you are a specified employee within the
meaning of Section 409A, such later date as provided in the preceding paragraph,
(ii) the date payment otherwise would have been made, or (iii) your death.
 
If any provision of this Agreement or of any award of compensation, including
equity compensation or benefits would cause Barton to incur any additional tax
or interest under Section 409A, the parties agree to negotiate in good faith to
reform such provision in such manner as to maintain, to the maximum extent
practicable, the original intent and economic terms of the applicable provision
without violating the provisions of Section 409A.

 
11

--------------------------------------------------------------------------------

 

     11.      Amendment
 
             The Committee may from time to time amend the terms of this grant
in accordance with the terms of the Plan in effect at the time of such
amendment, but no amendment which is unfavorable to you can be made without your
written consent.
 
             The Plan is of unlimited duration, but may be amended, terminated
or discontinued by the Board of Directors of the Company at any time. However,
no amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.
 
              Notwithstanding the foregoing, the Committee expressly reserves
the right to amend the terms of the Plan and this grant with your consent which
shall not be unreasonably withheld to the extent it determines that such
amendment is necessary or desirable for an exemption from or compliance with the
distribution, acceleration, and election requirements of Section 409A of the
Code.
 
     12.      Notices
 
Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet.com, Inc., 14 Wall Street,
15th Floor, New York, NY 10005, or, in the case of you, at your principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.
  
     13.      Representations
 
The Company hereby represents and warrants that the execution and delivery of
this Letter and the performance by the Company of its obligations hereunder have
been duly authorized by all necessary corporate action of the Company.
 
     14.      Amendment
 
This Letter may be amended only by a written agreement signed by the parties
hereto.
  
     15.      Binding Effect
 
This Letter shall be binding upon and inure to the benefit of the Company and
any successor organization which shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of all or substantially all
of the assets of the Company.

 
12

--------------------------------------------------------------------------------

 

     16.      Governing Law
 
This Letter shall be governed by and construed in accordance with the internal
laws of the State of New York applicable to contracts to be performed wholly
within the state and without regard to its conflict of laws provisions that
would defer to the laws of another jurisdiction, except to the extent the laws
of the State of Delaware mandatorily govern.
 
     17.      Severability
 
If any provision of this Letter shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Letter shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.
 
     18.      Execution in Counterparts
 
This Letter may be executed in one or more counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.
  
     19.      Entire Agreement
 
This Letter, together with the Change of Control and Severance Agreement between
the Company and you dated the same date as this Letter and award agreements
entered into by and between you and the Company with respect to outstanding
incentive awards and incentive awards granted on or before the date hereof, sets
forth the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and thereof.
  
     20.      Titles and Headings
 
Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Letter.
 
     21.      Consent to Jurisdiction
 
The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Letter, and waives the defense of inconvenient forum to the maintenance of any
such action or proceeding.
______________________
 
 
13

--------------------------------------------------------------------------------

 

This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this Letter using
such means of notification as may be communicated to you by the Company or its
service provider.
 

   
Very truly yours, 
         
THESTREET.COM, INC. 
         
By:  
/s/ Daryl Otte
   
Name: Daryl Otte
Title: Chief Executive Officer
     
AGREED TO AND ACCEPTED:
         
/s/ Gregory Barton
   
Gregory E. Barton
   

 
 
14

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Release
 
This Release (this “Release”) is entered into by Gregory E. Barton (“Barton”)
and TheStreet.com, Inc., a Delaware corporation (the “Company”), effective as of
[DATE] (the “Effective Date”).
 
In consideration of the promises set forth in the Agreement for Grant of
Restricted Stock Units Under 2007 Performance Incentive Plan between Barton and
the Company, dated as of July 14, 2009 (the “Agreement”), Barton and the Company
agree as follows:
 
1.           General Releases and Waivers of Claims.
 
(a)  Barton’s Release of Company. In consideration of the payments and benefits
provided to Barton under the Agreement and after consultation with counsel,
Barton on behalf of himself and each of his respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Barton Parties”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, shareholders and agents (“Company
Parties”) from any and all claims, actions, causes of action, rights, judgments,
fees and costs (including attorneys’ fees), obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the Barton Parties may
have, or in the future may possess, arising out of any aspect of Barton’s
employment relationship with and service as an employee, officer, director or
agent of the Company, or the termination of such relationship or service, that
occurred, existed or arose on or prior to the date hereof; provided, however,
that Barton does not release, discharge or waive (i) any rights to payments and
benefits provided under the Agreement, (ii) any right Barton may have to enforce
this Release or the Agreement, (iii) Barton’s eligibility for indemnification in
accordance with the Company’s certificate of incorporation, bylaws or other
corporate governance document, any applicable insurance policy or any contract
or provision to which Barton is a party or as to which Barton otherwise is
entitled to indemnification benefits, with respect to any liability he incurred
or might incur as an employee, officer or director of the Company, (iv) any
claims for accrued, vested benefits under any employee benefit or pension plan
of the Company Parties subject to the terms and conditions of such plan and
applicable law including, without limitation, any such claims under COBRA or the
Employee Retirement Income Security Act of 1974, or (v) any rights under or in
respect of that certain Severance Agreement between Barton and the Company,
dated as of July 14, 2009 (the “Severance Agreement”).
 
(b) Executive’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to Barton under the Agreement, Barton on behalf
of himself and the other Barton Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Barton
Parties may have as of the date Barton signs this Release arising under the
Federal Age Discrimination in Change of Control and Severance Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, Barton hereby acknowledges and confirms the
following: (i) Barton was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to him the terms of this Release,
including, without limitation, the terms relating to his release of claims
arising under ADEA, and Barton has in fact consulted with an attorney;
(ii) Barton was given a period of not fewer than 21 days to consider the terms
of this Release and to consult with an attorney of his choosing with respect
thereto; and (iii) Barton knowingly and voluntarily accepts the terms of this
Release. Barton also understands that he has seven (7) days following the date
on which he signs this Release within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.

 
15

--------------------------------------------------------------------------------

 
 
(c)  Company’s Release of Executive. The Company for itself and on behalf of the
Company Parties hereby irrevocably and unconditionally release and forever
discharge the Barton Parties from any and all Claims, including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of Barton’s employment relationship with and
service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof, excepting (i) any Claim which would constitute or
result from conduct by Barton that constituted the basis for termination for
Cause under the Agreement or could be a crime of any kind. Anything to the
contrary notwithstanding in this Release, nothing herein shall release Barton or
any other Executive Party from any Claims based on any right the Company may
have to enforce this Release or the Agreement, or (ii) any rights under Sections
6 (other than clauses (i) and (ii) thereof) or 7 of the Agreement, or (iii) any
rights arising under or in respect of the Severance Agreement.
 
(d)  No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.
 
2.           Proceedings. Neither Barton nor the Company have filed, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to Barton’s employment or
the termination thereof (each, individually, a “Proceeding”).
 
3.           Remedies.
 
(a)  In the event Barton initiates or voluntarily participates in any Proceeding
involving any of the matters waived or released in this Release, or if he fails
to abide by any of the terms of this Release, or if he revokes the ADEA release
contained in Paragraph 1(b) of this Release within the seven-day period provided
under Paragraph 1(b), the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to him, and terminate any benefits or payments
that are due, pursuant to the termination provisions of the Agreement, without
waiving the release granted herein. In addition, in the event that Barton has
failed to comply with Sections 6 and/or 7 of the Agreement (other than as a
result of an unintentional and immaterial disclosure of confidential
information), the Company may, in addition to any other remedies it may have, to
the extent permitted in the Agreement reclaim any amounts paid to him pursuant
to the Agreement, without waiving the release granted herein. Barton
acknowledges and agrees that the remedy at law available to the Company for
breach of any of his post-termination obligations under the Agreement or his
obligations herein would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, Barton acknowledges, consents and agrees that, in addition to any
other rights or remedies that the Company may have at law or in equity, the
Company shall be entitled to seek a temporary restraining order or a preliminary
or permanent injunction, or both, without bond or other security, restraining
Barton from breaching his post-termination obligations under the Agreement or
his obligations hereunder. Such injunctive relief in any court shall be
available to the Company, in lieu of, or prior to or pending determination in,
any arbitration proceeding.
 
(b)  Barton understands that by entering into this Release he will be limiting
the availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.
 
(c)  The Company acknowledges and agrees that the remedy at law available to
Barton for breach of any of its post-termination obligations under the Agreement
or its obligations hereunder would be inadequate and that damages flowing from
such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Company acknowledges, consents and agrees that, in
addition to any other rights or remedies that Barton may have at law or in
equity, Barton shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Company from breaching its post-termination obligations under
the Agreement or its obligations hereunder. Such injunctive relief in any court
shall be available to Barton, in lieu of, or prior to or pending determination
in, any arbitration proceeding.
 
(d)  The Company understands that by entering into this Release it will be
limiting the availability of certain remedies that it may have against Barton
and limiting also its ability to pursue certain claims against Barton.

 
16

--------------------------------------------------------------------------------

 



4.           Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.
 
5.           Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Barton.
 
6.           Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.
 
7.           Notices. All notices or communications hereunder shall be made in
accordance with Section 3 of the Agreement.
 
BARTON ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
 
IN WITNESS WHEREOF, the parties have executed this Release as of
_______________, 20__.
 

 
Gregory E. Barton
   
THESTREET.COM, INC.
   
By:
 
Name:  
 
Title:
 


 
17

--------------------------------------------------------------------------------

 